Order
PER CURIAM.
This is an appeal from a judgment entered pursuant to this court’s mandate in Lasker v. Johnson, 123 S.W.3d 283 (Mo.App. W.D.2003) (“Lasker I”). Appellant Clinton Johnson brings four points on appeal. We have reviewed the parties’ briefs and the record on appeal. No error of law appears. A written opinion would serve no jurisprudential purpose. We have, however, prepared a memorandum for the use of the parties only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).